Citation Nr: 0837582	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cardiac disability, 
to include as secondary to the service connected Type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969, from August 1971 to August 1973, and from November 1973 
to August 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefit sought 
on appeal.

In the veteran's substantive appeal, he requested a video 
conference hearing before the Board at the Columbia RO.  The 
hearing was scheduled for June 2006.  Notice of the hearing 
was sent to the address of record.  It was not returned as 
undeliverable and the regularity of the mail is presumed.  
The veteran failed to appear.  As such, his hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704 (e). 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A cardiac disability, variously diagnosed as 
hypertension, coronary artery disease (CAD), congestive heart 
failure (CHF), and status post myocardial infarction (MI) and 
coronary artery bypass graft (CABG), was not incurred during 
the veteran's period of active military service and it did 
not manifest in the year following separation from active 
military service.

3.  A cardiac disability, variously diagnosed as 
hypertension, CAD, CHF, and status post MI and CABG, is not 
related to the service-connected Type II Diabetes Mellitus.

CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a cardiac disability, to include as secondary to the service 
connected Type II diabetes mellitus, have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in July 2004.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  In May 2006, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability under consideration, pursuant to the 
recent holding in the Dingess decision.  

While the July 2004 letter did not set out the criteria 
necessary for a secondary causation claim, this was not the 
basis for his claim.  The RO considered the claim under all 
theories of entitlement in the October 2004 rating decision.  
The criteria for secondary causation was set forth in the 
February 2005 statement of the case (SOC) and the claim was 
thereafter readjudicated in the May 2006 supplemental 
statement of the case (SSOC).  The Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical treatment records, and reports of VA 
examination addressing the presence and etiology of the 
claimed disability.  The veteran has not identified any other 
evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a cardiovascular-renal 
disease becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to conform to the 
Court's decision in Allen.  However, based upon the facts in 
this case, the regulatory change does not impact the outcome 
of the appeal.

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran essentially contends that he is entitled to 
service connection for a cardiac disability.  Specifically, 
he asserts that hypertension and hyperlipidemia manifested in 
service, or the symptoms thereof, have led to his current 
cardiac disease.  

At this juncture, the Board would note that the veteran did 
not argue that his cardiac disability was secondary to the 
service connected diabetes mellitus; however, the RO 
considered this an alternative theory of entitlement.  As 
such, the Board will also address this at the end of the 
following discussion.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied on both a direct 
and secondary causation basis.

As will be discussed below, a cardiac disability was not 
diagnosed during service.  While cardiac problems were 
eventually diagnosed years after service, the weight of the 
competent medical evidence is against a finding that the 
conditions are related to service. 

Service medical records do contain evidence of hyperlipidemia 
and increased triglycerides.  The veteran also entered into 
the weight management program for exogenous obesity.  He 
received counseling for proper nutrition, diet, and exercise.   

While a June 1988 Report of Medical History noted the veteran 
had high blood pressure, the examiner indicated that it was 
not considered disabling.  There was no prior or subsequent 
evidence of high blood pressure throughout the veteran's 
lengthy military career.  His blood pressure ranged from 
128/84 upon his enlistment examination in January 1967, and 
120/60 upon separation examination in June 1989.  The veteran 
himself repeatedly denied high blood pressure or heart 
problems on medical health assessments.  He never received 
counselling or medication for hypertension.

A June 9, 1989, echocardiogram (EKG) noted a T wave 
abnormality, a repeat EKG on June 28, 1989, was normal.  The 
June 1989 separation examination noted the aforementioned and 
found the abnormality not to be significant or disabling.  
There was no treatment in service for a cardiac condition.

The mere fact that the veteran had an isolated notation of 
hypertension is not enough to establish that a chronic 
cardiovascular disorder manifested during his active duty 
service.  38 C.F.R. § 3.303(b).  His separation examination 
in June 1989 was negative for a diagnosis of a cardiovascular 
disability, to include hypertension.  Post-service, the 
veteran was not diagnosed with hypertension until 1995 after 
a MI and CABG was performed.  This diagnosis is clearly 
outside the one-year presumptive period.  38 C.F.R. 
§§  3.307, 3.309  

This lengthy period without treatment (between separation 
from service in 1989 and the first diagnosis of hypertension, 
MI, and status post CABG in 1995) is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The Board notes that no medical professional has 
provided any opinion linking the diagnosed cardiac  
disability to any aspect of his period of service.  

The Board notes that in a December 2004 letter from Palmetto 
Primary Care Physicians, a family nurse practitioner 
indicated that a review of service medical records showed the 
veteran received counselling for hypercholesterolemia, 
hypertension, and hyperlipidemia.  However, as previously 
noted, there was only an isolated recording of high blood 
pressure, which was not considered disabling.  Moreover, 
hypertension was not diagnosed upon separation from active 
military service.

While the veteran was treated for increased triglycerides and 
hypercholesterolemia during active military service, which 
Palmetto Primary Care Physicians and the November 2005 
examiner noted, the law limits entitlement to compensation 
for diseases and injuries causing a disabling physical or 
mental limitation.  By "disability" is meant "an 
impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  
38 C.F.R. § 4.1; see also Leopoldo v. Brown, 4 Vet. App. 216, 
219 (1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").  The Board would additionally 
note that service connection was previously denied for high 
cholesterol in an October 1990 rating decision.  The RO 
reasoned that it was a lab finding and not a ratable 
disability.  The veteran did not appeal the decision.

Upon VA examination in November 2005, after review of the 
claims folder and physical evaluation of the veteran, the 
examiner found that CAD and status post MI and four vessel 
CABG, first diagnosed in 1995, was more likely than not 
secondary to smoking and hypercholesterolemia.  The examiner 
noted the veteran did not have a diagnosis of hypertension or 
diabetes prior to 1995.  The examiner further found that 
despite one elevated blood pressure in service and a June 
1988 entry indicating the veteran had non-disabling 
hypertension, it was less likely than not that the veteran 
had essential hypertension in service as all other blood 
pressure readings were normal.  

The examiner acknowledged the abnormal EKG in service, but 
indicated that there were numerous causes of inverted T waves 
and that CAD was not the only cause.  The examiner further 
stated that it would be purely supposition to guess whether 
or not the veteran had CAD in service.  The Board would also 
note that as delineated above, a repeat EKG two weeks later 
in service was normal.  Systolic CHF was considered secondary 
to CAD and left ventricle thrombus was secondary to the CHF.

Though the veteran contends that a cardiac disability 
(variously diagnosed as hypertension, CAD, CHF, status post 
MI, and status post CABG) is related to his military service, 
there is no medical evidence on file supporting the veteran's 
assertion and his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Additionally, the evidence does not show that a cardiac 
disability was either caused or aggravated by the service 
connected Type II diabetes mellitus.  38 C.F.R. 
§ 3.310(a); Allen at 446.  As explained above, the November 
2005 VA examiner found that a cardiac disability was first 
diagnosed in 1995.  The record shows that it was not until 
1998, that the veteran was diagnosed with non-insulin 
dependent diabetes mellitus.  Additionally, he was not 
prescribed medication for diabetic control until 2001.  

In sum, the evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim on both a 
secondary and direct causation basis, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for a cardiac disability, 
to include as secondary to the service connected Type II 
diabetes mellitus, is denied.


____________________________________________
DENNIS F. CHIAPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


